The opinion of the court was delivered
Per Curiam.
A presentment was filed against respondent charging him with unauthorized use of a client’s trust funds. *382He is presently under suspension from practice for an earlier violation of the code of ethics of the same kind. Both violations were committed prior to the existing suspension. The present offense is conceded. In fact respondent admits that he used some of the funds involved here to make up the shortage in the earlier case.
In view of respondent’s statements during the oral presentation of the matter, we shall continue the existing suspension from practice until the present claim against him is paid. When payment is completed, the matter of further discipline to be imposed will be given consideration.